COGNIGEN NETWORKS, INC. EXHIBIT A Index to Financial Statements and Management's Discussion and Analysis Cognigen Networks, Inc. Unaudited Financial Statements, September 30, 2000 Management's Discussion and Analysis or Plan of Operation, September 30, 2000 Cognigen Networks, Inc. Financial Statements, June 30, 2000 Management's Discussion and Analysis or Plan of Operation, June 30, 2000 Inter-American Telecommunications Holding Corporation Financial Statements, June 30, 1999 Cognigen Corporation Financial Statements, June 30, 1999 COGNIGEN NETWORKS, INC. Unaudited Consolidated Statements of Operations Three Months Ended September 30, 1999 2000 (Restated) (Restated)
